              Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------
 PALMER/KANE LLC,                                          :
                                                           :
                                     Plaintiff,            :
          - against-                                       :   Index No.
                                                           :
 BENCHMARK EDUCATION COMPANY :                                 COMPLAINT
 LLC, and DOES 1-10,                                       :
                                                           :   JURY TRIAL REQUESTED
                                     Defendants.           :
 ---------------------------------------------------------


         Plaintiff Palmer/Kane LLC (“Palmer/Kane”), by and through its undersigned attorneys,

hereby files this Complaint against defendant Benchmark Education Company LLC

(“Benchmark”), and alleges as follows:


                                       NATURE OF THIS ACTION

         1.       This is an action by a professional stock photography company against a major

publisher for widespread and willful copyright infringement in its textbooks.

         2.       Palmer/Kane is a stock photography production company that owns thousands

upon thousands of high-quality commercial photographs, and holds U.S. Copyright Registrations

in connection therewith. Benchmark is a publisher that designs, publishes, prints, sells and

distributes, among other things, educational materials in the form of paperback books, along with

ancillary accompaniments both analog and digital in nature. Benchmark also – increasingly –

makes its materials available in a range of digital formats.

         3.       Benchmark has admittedly and indisputably used numerous Palmer/Kane

photographs in its print and digital textbooks; these uses were made in willful violation of the

U.S. Copyright laws. These infringements take multiple forms, which include the use of

photographs without bothering to seek any permission or license, the use of photographs that
            Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 2 of 22



may have been licensed in ways that exceed those licenses, and the use of photographs that may

have been licensed where such licenses have expired.

       4.       Upon information and belief, the infringements detailed in this Complaint are but

a fraction of the acts of copyright infringement that Benchmark committed, as they represent

what Palmer/Kane has been able to discover through its own research, without access to

Benchmark’s records revealing the full scope of infringing publications.

       5.       Palmer/Kane has spent a substantial amount of time and effort seeking to resolve

its issues with Benchmark in a consensual manner. Unfortunately, Benchmark has refused to

cooperate and has denied any responsibility for its actions. Palmer/Kane thus brings this action

to establish and enforce its rights, and to recover the damages and injunctive relief to which it is

entitled under the law.

       6.       Palmer/Kane seeks the maximum damages available to it for Benchmark’s past

and ongoing willful copyright infringement.

                                 JURISDICTION AND VENUE

       7.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1338(a) and

1338(b).

       8.       This Court also has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

there exists complete diversity of citizenship between the parties, and because the amount in

controversy exceeds the jurisdictional requirement exclusive of costs and interest.

       9.       Venue in this district is proper as to Benchmark pursuant to 28 U.S.C. §

1391(b)(3) and New York Civ. Prac. L. & R. § 302(a)(3)(i) and (ii), because Benchmark is

located in New York, Benchmark is licensed as a foreign corporation authorized to do business

in New York, Benchmark regularly does and solicits business, and engages in a persistent course




                                                  2
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 3 of 22



of conduct, and derives substantial revenue from goods used or consumed or services rendered,

in the state of New York, and because Benchmark expects or should reasonably expect its

services to have consequences in the state of New York, and because Benchmark derives

substantial revenue from interstate and international commerce.

                                        THE PARTIES

       10.     Plaintiff Palmer/Kane LLC is a Vermont Limited Liability Company with its

place of business at 77 Soundridge Road, Shelton, Connecticut 06484.

       11.     Palmer/Kane is a stock photography production company that produces

commercial imagery licensed through agencies such as Corbis Corporation (“Corbis”), Getty

Images, Inc. (“Getty Images”) and Alamy Ltd. (“Alamy”) and occasionally directly to the end

user. Palmer/Kane has been in business for 40 years. Over the last 20 years, Palmer/Kane has

issued, through its agents, over 5,000 licenses for book use through The Stock Market (“TSM”),

and its successor-in-interest, Corbis, some of them to Defendant Benchmark Education

Company.

       12.     Palmer/Kane was founded by the husband and wife team of Gabe Palmer and

Patricia Kane, who are also the members of the LLC. Mr. Palmer is a professional photographer

who makes his living taking photographs and licensing them through the Palmer/Kane business,

while Ms. Kane is primarily responsible for the day-to-day operations of the business.

       13.     Defendant Benchmark Education Company LLC is a Delaware limited liability

company with its principal place of business at 145 Huguenot Street, New Rochelle, New York

10801. Benchmark is registered as a foreign limited liability company authorized to do business

in New York.

       14.     Defendants Does 1-10 are printers or other parties that were involved in the

printing and/or distribution of titles that infringed upon Palmer/Kane’s copyrights through the


                                                3
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 4 of 22



unlicensed use of Palmer/Kane’s photographs. Plaintiff is ignorant of the true names and

capacities, whether individual, corporate, associate or otherwise, of Defendants Does 1 through

10, inclusive. Palmer/Kane is informed, believes and thereon alleges that each fictitious

defendant was in some way responsible for, participated in, contributed to the matters and things

of which Palme/Kane complains herein, including but not necessarily limited to the printing,

publication and/or distribution of infringing works, and in some fashion has legal responsibility

therefore. When the exact nature and identity of such fictitious defendants’ responsibility for,

participation in, and contribution to the matters and things herein alleged is ascertained by

Palmer/Kane, Palmer/Kane will seek to amend this Complaint and all proceedings herein to set

forth the same.


                                      BACKGROUND FACTS

Palmer/Kane Owns the Rights to the Photographs

       15.        Palmer/Kane is the exclusive owner to the copyrights to thousands of photographs

(the “Photographs”), all produced by Patricia Kane and photographed by Gabe Palmer, both

members of Palmer/Kane.

       16.        All of the Photographs are the subject of one of the following three registrations

with the United States Copyright Office:

                  •   VAu 529-623, Registered June 25, 2001 (the “2001 Registration”)

                  •   VA 1-297-358, Registered February 2, 2005 (the “2005 Registration”)

                  •   VA 1-811-724, Registered October 12, 2011 (the “2011 Registration”)

       17.        To date, Palmer/Kane has identified at least 12 acts of infringement by

Benchmark of its Photographs. These infringements are set forth in the chart attached as Exhibit

A. Palmer/Kane is continuing to investigate the actions of Benchmark, and will seek discovery



                                                   4
          Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 5 of 22



from Benchmark in the course of the litigation, all of which will undoubtedly identify additional

acts of infringement. Palmer/Kane reserves the right to amend Exhibit A and this Complaint

accordingly. Some of the infringements already identified involve uses by Benchmark of

photographs that were licensed to Benchmark for limited editorial uses, but where Benchmark

used the photographs in a manner that far exceeded the limited scope of the license.

       18.     Corbis licensed all Palmer/Kane images to its customers on a rights-managed

basis. This means that the Corbis customers – including Benchmark – who licensed the right to

use Palmer/Kane images were issued a limited editorial use license that limited the use of the

photographs according to a variety of factors, such as media type, size, placement, quantity,

language, distribution and term.

       19.     Corbis’s contractual terms prohibited Benchmark from using the licensed

photographs longer than one year after the license was granted, unless an alternate term was

agreed to in writing, and which option Benchmark only chose in two instances.

       20.     To assist the Court, Palmer/Kane presents seven examples of the infringements

already identified:

“Children Using Flash Cards”

       21.     This photograph, reproduced below, was licensed to Benchmark through Corbis

for limited editorial use on February 17, 2004, and appeared in the textbook entitled Welcome to

our School, which was published in or about 2004:




                                                5
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 6 of 22




       22.     In July 2009, Corbis withdrew this image from its collection, and returned all

rights to license this work to Palmer/Kane, with no survival rights remaining with Corbis.

       23.     Upon information and belief, in 2015, Benchmark published a new edition of

Welcome to our School, which included “Children Using Flash Cards.”

       24.     Benchmark did not seek or obtain any license to use “Children Using Flash

Cards” in the new edition of Welcome to our School, and this use is infringing.

       25.     Similarly, Palmer/Kane has identified multiple acts of infringement involving at

least four additional Palmer/Kane Photographs, which Benchmark published in new print

editions of textbooks containing the Photographs after Corbis relinquished the right to do so.

“High School Chemistry”

       26.     This photograph, reproduced below, was licensed to Benchmark through Corbis

for limited editorial use on June 28, 2004, and appeared in the textbook entitled Science

Measuring Tools, which was published in or around 2004. The license expired on June 28, 2005.


                                                6
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 7 of 22




       27.    In 2011, well after the expiration of the license, Benchmark published a Spanish

edition of Science Measuring Tools for use in the US market, entitled Hablemos de los

continents, which included “High School Chemistry,” and this use is also infringing:




                                               7
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 8 of 22




       28.     Palmer/Kane has identified at least four other Benchmark Spanish Translation

(US Market) editions using Palmer/Kane photographs after any expiration of the license to do so.

“Boy and Girl Looking at Star Fish”

       29.     This photograph, reproduced below, was licensed to Benchmark through Corbis

for limited editorial use on October 16, 2006, and appeared in the textbook entitled Life at the

Beach, which was published in or around 2006. The license expired on October 16, 2007.




                                                 8
          Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 9 of 22




        30.     In 2009, well after the expiration of the license, Benchmark facilitated or licensed

the publishing of at least one foreign edition of Life at the Beach with an overseas publisher, and

this use is also infringing.

        31.     Palmer/Kane has identified at least five other Benchmark foreign titles published

overseas in cooperation with one or more foreign publishers in violation of the prohibitions

against permanently retaining high resolution image files and the transfer of licensing rights in

the license terms governing the use of the photographs.

“Family Beach Outing”

        32.     This photograph, reproduced below, was licensed to Benchmark through Corbis

for limited editorial use on October 9, 2006, and appeared in the book entitled Summer to Fall,

which was published in or around 2007. The license expired on October 9, 2007.




                                                  9
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 10 of 22




       33.     Benchmark participates in a process by which 19 (21 at the time) states, called

“adoption” states, approve educational materials for all its school systems, a process also

employed by many major cities and counties.

       34.     Summer to Fall, the textbook in which the “Family Beach Outing” infringement

appears, can be found as a current selection on the state-wide adoption lists of the three largest

adoption states, California, Texas and Florida, as well as New York City.

       35.     Upon information and belief other Benchmark titles with Palmer Kane images

appear or have appeared on the approval lists for these three states and along with Summer to

Fall, likely appear on other states’ approval lists of acceptable core and supplemental programs.

       36.     These adoption-state and major city elections require publishers to provide

substantial inventory to fulfill orders in a timely manner. Upon information and belief these

inventory requirements collectively would exceed the total print run Benchmark has licensed at


                                                 10
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 11 of 22



100,000 for the life of the title and all its ancillary publications, and these excesses are

infringing.

“Family Watching Falling Star”

       37.     This photograph, reproduced below, was licensed to Benchmark through Corbis

for limited editorial use on June 28, 2004, and appeared in the book entitled Stars, which was

published in or around 2004. The license expired on June 28, 2005.




       38.     Upon information and belief, based on the royalty information reported to

Palmer/Kane and the rate schedule in effect at the time, Benchmark used the photograph in a

manner that materially exceeded the size limitation in the license, and this use is infringing.

       39.     Upon information and belief, the same royalty reporting indicates that Benchmark

exceeded the size limitations on at least five additional licenses of Palmer/Kane images.




                                                  11
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 12 of 22



“Boy and Girl Looking at Globe”

       40.     This photograph, reproduced below, was licensed to Benchmark through Corbis

for limited editorial use on November 9, 2006, and appeared in the book entitled Mapping the

Way, which was published in or around 2007. The license expired on November 9, 2007.




       41.     Upon information and belief, based on royalty information reported to

Palmer/Kane and the rate schedule in effect at the time, not only was the size enlarged beyond

the scope of the license, but the license did not include a second use of the photograph, and these

uses are infringing.

       42.     Upon information and belief, at least one other Benchmark title containing a

Palmer/Kane photograph has an unlicensed second use, and because physical copies of 11 out of

the 13 books already at issue are unavailable to Palmer/Kane, there may be additional unlicensed

duplication of images.




                                                12
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 13 of 22



“Sampling Water”

       43.     This photograph, reproduced below, was licensed to Benchmark through Corbis

for limited editorial use on January 31, 2006, and appeared in the book entitled Ocean Pollution,

which was published in or around 2007.




       44.     This title was found in a US library in a set of 6 leveled readers called The

Environment, which contains six leveled readers, including Ocean Pollution, six teachers’

guides, and an ebook version of each title, all of which are dated 2006.

       45.     Another Benchmark title was found included in another similar set of leveled

books, teachers guides and ebooks, all dated 2007.

       46.     All Benchmark titles appear in a variety of digital formats including whiteboard

and talking ebooks, with the possible exception of one title which does appear on Google Play.

Upon information and belief, digital formats are published contemporaneously with the

corresponding ink-on-paper formats.


                                                13
           Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 14 of 22



          47.   Most recently Benchmark has introduced an online database that appears on

information and belief to include all titles containing Palmer/Kane images with the one exception

of Crazy Fruit Salad. This digital product allows for unlimited downloading by students on

school or home computers, or anywhere they have Internet connectivity with a tablet or laptop

computer.

          48.   Upon knowledge and belief, each of the digital formats and the new subscription-

based online database described above are not uses that were included in the licenses Benchmark

obtained from Corbis for the use of Palmer/Kane’s images, and these uses are all infringing.

No Fair Use Defense

          49.   Benchmark is not protected by the fair use doctrine, 17 U.S.C. § 107. The non-

incidental uses of the Photographs in the Benchmark titles are quintessentially commercial uses

that avoids the robust marketplace for the licensing of high-quality stock photography for use in

textbooks.

                        AS AND FOR A FIRST CAUSE OF ACTION
                       (Direct Copyright Infringement – Reproduction)

          50.   Palmer/Kane repeats, realleges and incorporates herein by reference each and

every allegation contained above as though the same were set forth herein.

          51.   Benchmark, without authority, has made, is making, causing to be made, and

purporting to authorize the making of unauthorized copies of Palmer/Kane’s registered

copyrighted photographs. Benchmark’s conduct constitutes direct infringement of Palmer/Kane’s

exclusive rights under the Copyright Act to reproduce their copyrighted works, 17 U.S.C. §

106(1).

          52.   Benchmark’s acts of infringement have been willful, intentional, and purposeful,

in disregard of and indifferent to the rights of Palmer/Kane. Any licenses Benchmark purports to



                                                14
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 15 of 22



hold have absolutely no bearing on Benchmark’s liability, as any such licenses do not extend to

the infringing uses or expired before the acts of infringement.

       53.     As a direct and proximate result of Benchmark’s infringement of Palmer/Kane’s

copyrights and exclusive rights under copyright, Palmer/Kane is entitled to the maximum

statutory damages pursuant to 17 U.S.C. § 504(c). Alternatively, at Palmer/Kane’s election,

pursuant to 17 U.S.C. § 504(b), Palmer/Kane shall be entitled to its actual damages plus

Benchmark’s profits from infringement, as will be proven at trial.

       54.     Palmer/Kane is entitled to its costs, including reasonable attorneys’ fees, pursuant

to 17 U.S.C. § 505.

       55.     Benchmark’s conduct is causing and, unless enjoined by this Court, will continue

to cause Palmer/Kane great and irreparable injury that cannot fully be compensated or measured

in money. Palmer/Kane has no adequate remedy at law. Pursuant to 17 U.S.C. § 502,

Palmer/Kane is entitled to a permanent injunction requiring Benchmark to immediately stop

printing or selling the infringing works, and immediately cease any reproduction of the infringed

Photographs.

                      AS AND FOR A SECOND CAUSE OF ACTION
                      (Direct Copyright Infringement – Public Display)

       56.     Palmer/Kane repeats, realleges and incorporates herein by reference each and

every allegation contained above as though the same were set forth herein.

       57.     Benchmark, without the permission or consent of Palmer/Kane, and without

authority, is publicly displaying and purporting to authorize the public display of Palmer/Kane’s

registered copyrighted photographs. Benchmark’s conduct constitutes direct infringement of

Palmer/Kane’s exclusive rights under the Copyright Act to publicly display their copyrighted

photographs, 17 U.S.C. § 106(5).



                                                15
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 16 of 22



       58.     Benchmark’s acts of infringement have been willful, intentional, and purposeful,

in disregard of and indifferent to the rights of Palmer/Kane. Any licenses Benchmark purports to

hold have absolutely no bearing on Benchmark’s liability, as any such licenses do not extend to

the infringing uses or expired before the acts of infringement.

       59.     As a direct and proximate result of Benchmark’s infringement of Palmer/Kane’s

copyright and exclusive rights under copyright, Palmer/Kane is entitled to the maximum

statutory damages pursuant to 17 U.S.C. § 504(c). Alternatively, at Palmer/Kane’s election,

pursuant to 17 U.S.C. § 504(b), Palmer/Kane shall be entitled to its actual damages plus

Benchmark’s profits from infringement, as will be proven at trial.

       60.     Palmer/Kane is entitled to its costs, including reasonable attorneys’ fees, pursuant

to 17 U.S.C. § 505.

       61.     Benchmark’s conduct is causing and, unless enjoined by this Court, will continue

to cause Palmer/Kane great and irreparable injury that cannot fully be compensated or measured

in money. Palmer/Kane has no adequate remedy at law. Pursuant to 17 U.S.C. § 502,

Palmer/Kane is entitled to a permanent injunction requiring Benchmark to immediately stop

displaying, and making available for display Palmer/Kane’s copyrighted photographs.

                        AS AND FOR A THIRD CAUSE OF ACTION
                           (Contributory Copyright Infringement)

       62.     Palmer/Kane repeats, realleges and incorporates herein by reference each and

every allegation contained above as though the same were set forth herein.

       63.     Benchmark has infringed and is infringing Palmer/Kane’s rights in its registered

copyrighted photographs by, inter alia, directing and enabling Terbilang Buku and others to

publish and display publicly Benchmark textbooks that contain the photographs.




                                                16
           Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 17 of 22



       64.     Those so directed or enabled by Benchmark are therefore directly infringing

Palmer/Kane’s exclusive rights of reproduction and public display, under 17 U.S.C. §§ 106(1)

and (5).

       65.     Benchmark is liable as a contributory copyright infringer for the infringing acts of

Terbilang Buku and others. Benchmark enables, induces, facilitates, and materially contributes to

each act of infringement by Terbilang Buku and others.

       66.     Benchmark has actual and constructive knowledge that others are printing

Benchmark textbooks and publicly displaying Palmer/Kane’s copyrighted works.

       67.     Acting with this actual and constructive knowledge, Benchmark enables,

facilitates, and materially contributes to the others’ copyright infringement, which could not

occur without Benchmark’s enablement.

       68.     Benchmark’s acts of infringement have been willful, intentional, and purposeful,

in disregard of and indifferent to Palmer/Kane’s rights. Any licenses Benchmark purports to

hold have absolutely no bearing on Benchmark’s liability, as any such licenses do not extend to

the infringing uses or expired before the acts of infringement.

       69.     As a direct and proximate result of Benchmark’s infringement of Palmer/Kane’s

copyright and exclusive rights under copyright, Palmer/Kane is entitled to the maximum

statutory damages pursuant to 17 U.S.C. § 504(c). Alternatively, at Palmer/Kane’s election,

pursuant to 17 U.S.C. § 504(b), Palmer/Kane shall be entitled to its actual damages plus

Benchmark’s profits from infringement, as will be proven at trial.

       70.     Palmer/Kane is entitled to its costs, including reasonable attorneys’ fees, pursuant

to 17 U.S.C. § 505.




                                                17
           Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 18 of 22



          71.   Benchmark’s conduct is causing and, unless enjoined by this Court, will continue

to cause Palmer/Kane great and irreparable injury that cannot fully be compensated or measured

in money. Palmer/Kane has no adequate remedy at law. Pursuant to 17 U.S.C. § 502,

Palmer/Kane is entitled to a permanent injunction requiring Benchmark to immediately stop

contributing to infringement of Palmer/Kane’s copyrighted photographs.

                       AS AND FOR A FOURTH CAUSE OF ACTION
                            (Vicarious Copyright Infringement)

          72.   Palmer/Kane repeats, realleges and incorporates herein by reference each and

every allegation contained above as though the same were set forth herein.

          73.   Benchmark has infringed and is infringing Palmer/Kane’s rights in its registered

copyrighted photographs by, inter alia, directing and enabling Terbilang Buku and others to

publish an display publicly Benchmark textbooks that contain the photographs.

          74.   Those others are therefore directly infringing Palmer/Kane’s exclusive rights of

reproduction and public display, under 17 U.S.C. §§ 106(1) and (5).

          75.   Benchmark is vicariously liable for the infringing acts of Terbilang Buku and

others.

          76.   Benchmark has both the right and the ability to supervise Terbilang Buku’s and

others’ infringing conduct, and to prevent Terbilang Buku and others from infringing

Palmer/Kane copyrighted photographs.

          77.   Benchmark significantly and directly benefits from the infringement by Terbilang

Buku and others.

          78.   Benchmark derives substantial revenue tied directly to the sales of Benchmark

textbooks published or sold by Terbilang Buku and others, which it accomplishes in substantial

part by offering the broadest spectrum and highest-quality content to its potential customers.



                                                18
         Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 19 of 22



       79.     Benchmark’s acts of infringement have been willful, intentional, and purposeful,

in disregard of and indifferent to the rights of Palmer/Kane. Any licenses Benchmark purports to

hold have absolutely no bearing on Benchmark’s liability, as any such licenses do not extend to

the infringing uses or expired before the acts of infringement.

       80.     As a direct and proximate result of Benchmark’s infringement of Palmer/Kane’s

copyright and exclusive rights under copyright, Palmer/Kane is entitled to the maximum

statutory damages pursuant to 17 U.S.C. § 504(c). Alternatively, at Palmer/Kane’s election,

pursuant to 17 U.S.C. § 504(b), Palmer/Kane shall be entitled to its actual damages plus

Benchmark’s profits from infringement, as will be proven at trial.

       81.     Palmer/Kane is entitled to its costs, including reasonable attorneys’ fees, pursuant

to 17 U.S.C. § 505.

       82.     Benchmark’s conduct is causing and, unless enjoined by this Court, will continue

to cause Palmer/Kane great and irreparable injury that cannot fully be compensated or measured

in money. Palmer/Kane has no adequate remedy at law. Pursuant to 17 U.S.C. § 502,

Palmer/Kane is entitled to a permanent injunction requiring Benchmark to immediately stop

engaging in vicarious infringement of Palmer/Kane’s copyrighted photographs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Palmer/Kane prays for judgment against Defendants

Benchmark and Does 1-10 as follows:

      1. For a declaration that Benchmark and Does 1-10 have infringed and continue to

          infringe Palmer/Kane’s copyrights in the Photographs, both directly and secondarily;

      2. For a permanent injunction requiring that Benchmark and Does 1-10, and their agents,

          servants, employees, officers, attorneys, successors, licensees, partners, and assigns,




                                                19
       Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 20 of 22



        and all persons acting in concert or participation with each or any of them, cease

        directly or indirectly infringing, or causing, enabling, facilitating, encouraging,

        promoting and inducing or participating in the infringement of, any of Palmer/Kane’s

        copyrights or exclusive rights protected by the Copyright Act, whether now in

        existence or hereafter created;

     3. For statutory damages pursuant to 17 U.S.C. § 504(c). Alternatively, at Palmer/Kane’s

        election, pursuant to 17 U.S.C. § 504(b), for actual damages plus Benchmark’s and

        Does 1-10s’ profits from infringement, as will be proven at trial;

     4. For Palmer/Kane’s costs, including reasonable attorneys’ fees, pursuant to 17 U.S.C. §

        505;

     5. For pre- and post-judgment interest according to law; and

     6. For such other and further relief as the Court may deem just and proper.



Dated: New York, New York
       October 12, 2018

                                                            PARNESS LAW FIRM, PLLC

                                                            By: /s/ Hillel I. Parness
                                                            Hillel I. Parness (HP-1638)
                                                            136 Madison Ave., 6th Floor
                                                            New York, New York 10016
                                                            (212) 447-5299
                                                            hip@hiplaw.com
                                                            Attorneys for Palmer/Kane LLC




                                               20
       Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 21 of 22



          EXHIBIT A: Identified Acts of Infringement (as of September 1, 2018)

2001 Registration: VAu 529-623, Registered June 25, 2001
2005 Registration: VA 1-297-358, Registered February 2, 2005
2011 Registration: VA 1-811-724, Registered October 12, 2011

Photograph Title      Photograph ID Copyright             Publication Infringing
                                    Registration          Date(s)     Title(s)
Workers in            I4690008      2001 Registration     2006        “Discover
Protective Suits                                                      Forensic
Sampling Lake                                                         Chemistry” and
Water                                                                 ancillary
                                                                      products.
Water Testing         I4670102        2001 Registration   2005        “Ocean
                                                                      Pollution” and
                                                                      ancillary
                                                                      products.
High School           O0670109        2001 Registration   2004        “Science
Chemistry                                                             Measuring Tools”
                                                                      and ancillary
                                                                      products.
Family Watching       PE1220350       2001 Registration   2006        “Stars” and
Falling Stars                                                         ancillary
                                                                      products.
Children Using        O0660106        2001 Registration   2004        “Welcome to Our
Flash Cards to                                                        School” and
Learn Math                                                            ancillary
                                                                      products.
Veterinarian Giving   SC0030102       2001 Registration               Unknown title
Dog Examination                                                       and ancillary
                                                                      products.
Juicy Fruit           NT5288640       2005 Registration   2004        “Crazy Fruit
                                                                      Salad” and
                                                                      ancillary
                                                                      products.
Brother and Sister    PE0040191       2005 Registration   2007        “Life at the
at the Beach                                                          Beach” and
                                                                      ancillary
                                                                      products.
A line of Shadows     PE0410488       2005 Registration   2011        “Making Maps”
                                                                      and ancillary
                                                                      products.
Family Beach          PE0130107       2005 Registration   2007        “Summer to Fall”
Outing                                                                and ancillary
                                                                      products.



                                          21
       Case 7:18-cv-09369-NSR Document 1 Filed 10/12/18 Page 22 of 22



2001 Registration: VAu 529-623, Registered June 25, 2001
2005 Registration: VA 1-297-358, Registered February 2, 2005
2011 Registration: VA 1-811-724, Registered October 12, 2011

Photograph Title     Photograph ID Copyright              Publication Infringing
                                   Registration           Date(s)     Title(s)
Boy and Girl         4215212623    2011 Registration      2007        “All About
Looking at Globe                                                      Continents” and
                                                                      in “Mapping the
                                                                      Way” and
                                                                      ancillary products
                                                                      for both titles.
Speeding             PS2710298        2011 Registration   2005        “Three Laws of
Wheelchair Athlete                                                    Motion” and
                                                                      ancillary
                                                                      products.




                                          22
